              Case 1:20-cv-00231-SAB Document 32 Filed 07/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10   KELLI ROTH,                                        Case No. 1:20-cv-00231-SAB

11                  Plaintiff,                          ORDER WITHDRAWING MOTION TO
                                                        STAY AND VACATING HEARING ON
12           v.                                         MOTION TO STAY

13   PTGMB LLC,                                         (ECF Nos. 23, 30, 31)

14                  Defendant.

15

16          Kelli Roth (“Plaintiff”) filed this action individually and behalf of all others similarly

17 situated pursuant to the Telephone Consumer Protection Act (“TCPA” or “the Act”), 47 U.S.C. §

18 227 et seq. On June 12, 2020, Defendant filed a motion to stay this action pending resolution of

19 Barr v. American Association of Political Consultants Inc., No. 19-631 which was then pending

20 before the Supreme Court. (ECF No. 23.) On July 6, 2020, the Supreme Court issued a decision

21 in Barr, and on the same date, the Court issued an order requiring the parties to file supplemental

22 briefing addressing whether Defendant’s motion to stay is moot. (ECF No. 30.) On July 7,

23 2020, Defendant filed a notice of withdrawal of the motion to stay. (ECF No. 31.)

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /


                                                    1
                 Case 1:20-cv-00231-SAB Document 32 Filed 07/08/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.       Defendant’s motion to stay (ECF No. 23) is WITHDRAWN;

 3          2.       The hearing set for July 15, 2020, is VACATED, and the parties need not appear

 4                   on that date nor file any further supplemental briefing.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        July 8, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
